Citation Nr: 9919411	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  95-09 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.  
The record discloses that the appellant filed a notice of 
disagreement with this rating determination in November 1993.  
The RO continued its previous denial of the appellant's claim 
in December 1994.  A statement of the case was thereafter 
issued in January 1995.  The appellant perfected his appeal 
in this matter in March 1995.  The appellant was afforded a 
personal hearing in this matter in March 1996.  The hearing 
officer affirmed the denial of service connection for 
multiple sclerosis in an April 1996 rating action.  In 
September 1998, the RO readjudicated the appellant's claim 
for service connection for multiple sclerosis, to include 
consideration of any other neurological disorder.  The claim 
remained denied.


FINDINGS OF FACT

The appellant has multiple sclerosis which was first 
manifested during service.


CONCLUSION OF LAW

Resolving all doubt in the appellant's favor, multiple 
sclerosis was incurred in service.  38 U.S.C.A. §§ 1110, 
1112(a)(4) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the appellant's claim for service 
connection for multiple sclerosis to be well grounded within 
the meaning of 38 U.S.C.A. § 5107 in that the claim is 
plausible, that is, meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107 (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This findings is made 
based upon service medical records which document in service 
complaints of pain and weakness relative to the lower 
extremities, and VA and private medical records which 
document treatment for progressive neuromuscular complaints. 


Factual Background

Service medical records disclose that the appellant presented 
at the dispensary in November 1966 with complaints of pain in 
both knees, posterior thigh muscles, and calves since the day 
before.  The examiner noted that the appellant reported no 
other symptoms, such as fever, cough, or history of previous 
similar symptoms.  The appellant denied a history of 
arthritis.  Physical examination showed no swelling of the 
knees, tenderness, or warmth.  There was slight tenderness of 
the posterior left knee.  Muscular strength in both legs was 
decreased.  Deep tendon reflexes were normoactive.  There was 
no evidence of sensory changes noted on examination.  The 
appellant denied back pain.  A clinical assessment was not 
provided.  The appellant was admitted for medical 
observation. 

Service records further disclose that the appellant was 
treated in February 1967 for complaints of sacroiliac 
arthralgia.  He was also seen in August 1967 for complaints 
of back pain.  There was no clinical assessment noted with 
respect to either clinical visit.  Examination upon 
separation from service, in August 1967, was negative with 
respect to any neurological or musculoskeletal complaints or 
diagnosis.


Medical records, dated from July 1991 to September 1991, 
document private hospitalization and follow-up care for an 
unrelated condition.  The hospital report indicated that the 
appellant's medical history was significant for muscular 
dystrophy.  There were no significant neurological findings 
noted during physical examination conducted in conjunction 
with this admission.  The medical examination report 
indicated that on follow-up evaluation in September 1991, the 
appellant reported subjective complaints of pain in both 
arms, his low back, and cramping in the thighs bilaterally.  
It was noted that the appellant reported a two year history 
of low back pain, with radiating pain into the lower 
extremities.  The examiner indicated that the appellant was 
able to stand and walk normally, but noted that he performed 
heel and toe walking with difficulty.  On straight leg 
raising, the appellant reported pain in his quadriceps at 70 
degrees.  There was no evidence of sciatica.  Deep tendon 
reflexes were measured from 0 to 1+ for the upper and lower 
extremities.  It was noted that disc herniation at L4-5, and 
L5-S1 were confirmed on magnetic resonance imaging studies.  
The clinical impression was disc herniation, L4-5 and L5-S1, 
symptomatic for L5 radiculopathy on left side, and muscle 
cramps.

On VA examination in October 1991, the appellant reported 
subjective complaints of inability to extend his arms without 
shoulder pain, muscle spasm, pain in low back, pain when 
ambulating, and a sensation of "having stroke in [his] hands 
and arms."  On general medical examination, the appellant 
reported the onset of these symptoms of pain and soreness 
involving his upper arm and shoulders since 1989.  He also 
described symptoms of twitching, and soreness of the muscles 
of the thigh and lower legs at that time.  The appellant 
indicated that he was evaluated with arthritis, and treated 
for this condition.  He indicated that he was referred for 
neurological consultation because of his other complaints.  
He reported that he was evaluated with muscular dystrophy 
following diagnostic evaluation.  It was noted that muscle 
biopsy was not been performed at that time to confirm this 
clinical impression.  The appellant was reportedly treated 
for degenerative disc disease concurrently with his 
neurological complaints.  On systems review, the appellant 
denied chest pain and shortness of breath, but reported 
fatigue due to muscle weakness, in addition to low back pain.  
The remainder of this examination yielded normal findings.  
The clinical assessment included findings of low back pain, 
and muscle weakness and muscle wasting in the upper and lower 
extremity muscle, compatible with muscular dystrophy.

On neurological examination, the appellant complained of slow 
progressive weakness of the proximal upper and lower limbs 
since 1989.  He reported that his symptoms were manifested by 
cramps and aches in the proximal upper limb muscles, with 
associated weakness.  He noticed similar problems in the 
proximal lower limbs within the following weeks.  Since that 
time, he has experienced frequent cramps, fasciculation and 
wasting of the proximal muscles, greater in the upper limbs 
than the lower limbs.  The appellant denied dysphagia, 
dysarthria, bladder or bowel dysfunction, or weight loss at 
that time.  The medical examination report indicated that the 
appellant had undergone diagnostic evaluation at a private 
medical facility for these symptoms.  X-ray studies revealed 
disc degenerative disease.  The diagnostic impression was 
probable proximal spinal muscular atrophy, possible 
amyotrophic lateral sclerosis (or Lou Gehrig's disease); 
possible limb girdle muscular dystrophy.

VA clinical records, dated from November 1992 to December 
1992, document intermittent treatment the appellant received.  
These records show that the appellant was seen in 
consultation in November 1992, for evaluation.  (It was noted 
that this evaluation was conducted without the benefit of the 
clinical file.)  The clinical report indicated that the 
appellant was on a course of steroids for treatment of 
muscular dystrophy, without significant response.  The 
appellant reported that his symptoms of aching in the 
proximal arms, and subsequent weakness had it onset in 1989.  
He reported the onset of symptoms involving the thigh muscles 
shortly after his upper extremities became symptomatic.  It 
was noted that the appellant was unable to traverse 
stairways, and that he experienced difficulty rising from a 
low seating position.  The appellant complained of pain in 
the posterior thighs and lateral calves.  The appellant was 
noted to require assistance with dressing, because of his 
inability to raise his arms above shoulder level.  It was 
noted that he also experienced difficulty feeding himself due 
to difficulty holding onto utensils. The examiner indicated 
that the appellant demonstrated noticeable difficulty 
releasing objects from his hands.  The appellant also 
complained of back pain coincidental with his neurological 
complaints.  Physical examination showed the appellant to 
ambulate with a waddling hyperlordotic gait with the lower 
extremities rotated.  There was diffuse atrophy of the lower 
extremities.  There was no evidence of fasciculation.  Muscle 
tone was normal.  Motor strength was evaluated as 2/5 for 
proximal motor strength of the upper extremities, 3/5 for 
right distal, 4-/5 for left distal, 3+/5 for proximal lower 
extremities, and 4/5 for proximal distal of the lower 
extremities.  Deep tendon reflexes were absent.  Sensation 
was intact.  Speech was normal.  Cranial nerves were intact.  
Mental status was evaluated as normal.  The clinical 
impression was "rule out muscular dystrophy versus 
polymyositis."

The appellant was hospitalized at a VA medical facility for 
rehabilitation of proximal muscle weakness in December 1992.  
The medical report indicated that the appellant did not 
improve from his preadmission ambulation.  He was referred 
for further evaluation for presumptive inclusion body 
myositis.  It was noted that the appellant ambulated with a 
single point cane, and wore a right hand wrist splint due to 
weakness.  A consultation report, dated in April 1993, 
indicated that the appellant was independent with grooming, 
except for socks, and bathing.  The appellant reported 
decreased strength.  During this hospital course, the 
appellant was evaluated by physical and occupational 
therapists.  It was noted that the appellant still required 
strengthening exercises.  He was evaluated at moderate assist 
with upper body dressing, and minimal assist with low body 
dressing.  It was noted that the appellant was to receive 
equipment for home assistance.

In a December 1993 medical statement, a VA neurologist 
reported that the appellant was being followed at the 
neurology clinic.  The appellant was noted to "suffer from a 
chronic and disabling muscular condition."  The etiology of 
this disorder was not clarified, but was suspected to be 
inclusion body myositis versus limb-girdle muscular 
dystrophy.  In this regard, it was noted that further 
diagnostic testing was necessary.  The examiner indicted that 
the appellant's neurological status showed evidence of 
significant weakness of his proximal and distal upper 
extremities, which precluded him from performance of 
activities of daily living in a normal and adequate fashion.  
The appellant was noted to require assistance in this area.  
The appellant also had significant weakness of his thighs, 
resulting in an unsteady gait.  The examiner noted that the 
appellant's condition had progressed over the past few 
months, particularly with regard to use of his hands.  

In correspondence, dated in March 1995, the appellant 
indicated that during service, he experienced symptoms 
similar to those he now experienced.  He reported that he has 
continued to experience neurological symptoms since 1966.  
The appellant noted that medical personnel did not advise him 
concerning the etiology of his symptoms during service.  He 
reported that even after examination by private physicians in 
1989, they remained uncertain regarding the appropriate 
diagnosis of his neurological symptoms.  He indicated that 
his symptoms have now progressed such that he is confined to 
a wheelchair.  He reported that his symptoms were continuing 
to increase in severity.  It was also noted that he had been 
hospitalized again for treatment of his neurological 
disorder.

During a March 1996 hearing at the RO, the appellant 
testified that he was hospitalized during service, at a field 
hospital/dispensary for observation, following complaints of 
pain in the knees, post thigh muscles, and calves in November 
1966.  He recalled that the evening before, he experienced 
weakness of the legs while walking to the latrine, which was 
housed in a different building within the barracks.  He 
described his symptoms as extreme weakness of the legs, as if 
they would give way, making it difficult for him to ambulate.  
He indicated that he required assistance from other service 
members from his unit in order to return to the barracks.  He 
sought medical treatment the next day, and was hospitalized 
at that time.  The appellant stated that the field hospital 
was not equipped to perform extensive diagnostic testing, and 
that the examiner did not indicate any diagnostic impression 
concerning his condition.  He was placed on permanent 
restricted duty when discharged.  He continued to experience 
difficulty with balance.  Following his release from service 
in 1967, he returned to his preservice employment.  He 
recounted an incident during this period, in which he was 
unable to raise his hands above his head.  The appellant 
sought medical treatment at that time, and was prescribed 
medication and placed on bed rest.  He stated that he 
continued to experience symptoms of numbness.  He also 
recalled that while attending college in 1972, he experienced 
cramping in his hands and arms.  He indicated that he 
consulted with private physicians because of his continued 
symptoms involving the lower extremities.  One physician 
evaluated the appellant with a knee disorder and suggested 
surgical treatment, but the appellant declined.  It was his 
belief that his symptoms were not attributable to a knee 
disorder, or that surgical treatment was warranted.  By 1989, 
his neurological symptoms involved both the upper and lower 
extremities.  The appellant stated that he now has limited 
use of his upper extremities.  It was noted that he is 
wheelchair bound.  He is unable to pick up or handle eating 
utensils.  He also requires assistance to dress himself, and 
bathe.  He is followed at the VA medical facility.  However, 
medical examiners have offered various diagnoses concerning 
his progressive neurological complaints.  When queried, the 
appellant denied any precipitating injury to which his 
current symptoms might be attributed. 

An April 1996 medical certificate indicated that the 
appellant was hospitalized at a VA medical facility at the 
time of this evaluation.  It was noted that his chief 
complaints were weakness of the upper and lower extremities, 
and weak muscles.  These symptoms were noted to be 
progressive in nature.  Physical examination showed the 
appellant to have severe atrophy of the upper and lower 
extremities, and muscles.  He demonstrated significant 
decrease in strength in both upper extremities, but was able 
to eat independently, and write.  There was significant 
decrease strength in the lower extremities as well.  The 
examiner noted that significant muscle weakness of the neck 
on flexion and extension was shown on examination.  A 
diagnostic impression of inclusion body myopathies was 
indicated.

On VA general medical examination in May 1996, the appellant 
reported subjective complaints of pain and weakness of both 
legs, shrinkage of muscles in the arms and legs, inability to 
ambulate, and an inability to lift his arms or legs.  He also 
noted complaints of back pain.  Examination revealed atrophy 
of the upper and lower extremity muscles.  The appellant 
exhibited diminished strength throughout, evaluated as 3+/5 
bilaterally, in the upper and lower extremities.  Right ankle 
edema was also noted on physical examination.  The diagnostic 
impression was neuropathy, and hypercholesterolemia.  It was 
noted that the appellant had been given a clinical assessment 
of limb girdle muscular dystrophy in the neurology clinic. 

Special VA examination was conducted in May 1996.  The 
medical examination report noted presenting complaints of 
weakness of the upper and lower extremities, inability to 
ambulate, with generalized soreness.  It was noted that the 
appellant was able to stand for approximately one minute, but 
was unable to stand erect.  The appellant was noted to have 
muscle wasting, greater proximally than distally.  The 
appellant was unable to abduct his upper extremities.  The 
clinical assessment was "limb girdle muscular dystrophy 
versus polymyositis versus multiple sclerosis, by history;" 
and limb girdle muscular dystrophy per out patient clinic 
neuromuscular clinic records.

The record reflects that the RO requested a medical opinion 
concerning the appellant's neurological condition in January 
1998.  The record reflects that the appellant was thereafter 
scheduled for VA medical examination in March 1998, but did 
not appear.  Notations in the record, dated proximate to this 
period, indicate that the appellant was placed on a 
respirator, and required adjustments to his wheelchair to 
accommodate his oxygen canister, which resulted in difficulty 
with his transportation service due to the additional 
equipment.  Consequently, the appellant reported that he was 
unable to appear.  The record does not reflect that further 
examination was scheduled.

The appellant offered testimonial evidence concerning the 
onset and severity of his neurological condition during an 
April 1998 hearing before a traveling Member of the Board.  
He generally reiterated that he experienced needle-like 
sensation in his lower extremities for which he was 
hospitalized during service in 1966.  It was noted that he 
presented with complaints of pain in the knees, thighs, 
calves, and muscles.  The medical examiner reportedly did not 
offer a clinical assessment concerning the appellant's 
condition, but placed him on permanent restricted duty.  The 
appellant stated that he continued to experience intermittent 
symptoms following his return to his unit.  His symptoms 
thereafter began to affect his right hand, described as 
stiffness of the fingers at that time.  The appellant 
recalled that from the period of 1967, when he was released 
from military duty, and 1974, he continued to experience 
neurological symptoms.  He reported that in approximately 
1969, while working, he was unable to raise his hands above 
his head.  He immediately sought medical attention, and was 
placed on bed rest with medication.  It was further noted 
that sometime in the 1970s, the appellant experienced 
symptoms of right side stiffness in the fingers and arm, with 
loss of feeling in his upper extremity.  He noted that his 
arm would become essentially locked in position.  By 1979, he 
experienced increased weakness in his legs, resulting in 
falls on occasion, because of the legs giving way.  He 
reported such an episode occurring once every three to four 
months.  He reported that he was evaluated by private 
physicians for his complaints.  These records are now 
unavailable.  The appellant stated that he has received 
various diagnoses relative to his condition.  By 1989, the 
appellant reported that his symptoms had progressed to the 
extent that he again experienced symptoms similar to those in 
service, now affecting both his lower and upper extremities.  
The appellant indicated that he has been wheelchair bound 
since March 1994, when he fell due to his legs giving way.  
He is unable to walk, and requires assistance with daily 
activities.  The appellant explained that he was unable to 
appear for the scheduled VA examination due to difficulties 
finding a transportation service which could accommodate his 
wheelchair.  The appellant described his symptoms as 
progressive in nature, and noted that his condition has 
continued to deteriorate.

Additional VA clinical records documenting hospitalizations 
between 1995 and 1996 were received.  These reports show that 
the appellant was hospitalized in February 1995 for 
neurological evaluation.  The appellant was noted to report 
progressive weakness of both upper extremities, left leg, 
pain in the back of the neck, and weakness of the back 
muscles.  Physical examination was significant for atrophy of 
the upper extremity muscles, and muscles of the thighs with 
edema.  The diagnostic impression included findings of 
progressive motor sensory polyneuropathy with significant 
spinal muscular atrophy, and quadriparesis.  During an 
October 1995 hospitalization for respiratory complaints, the 
appellant was noted to exhibit decreased motor strength in 
the upper and lower extremities.  The appellant was evaluated 
with inclusion body myositis during a June 1996 
hospitalization.  Examination showed progressive weakness and 
atrophy in the upper and lower extremities.  This clinical 
assessment was continued following a July 1996 
hospitalization.  A marked decrease in muscle tone with 
severe wasting was noted on examination conducted in 
conjunction with this admission.  A diagnostic impression of 
polymyositis of unknown origin was noted in a December 1996 
hospital report.  With respect to the appellant's 
neurological disorder, it was noted that "[b]ecause of 
confusion concerning the patient's diagnosis, per Neurology, 
the patient had inclusion polymyositis, but the diagnosis was 
not conclusive."  It was noted that further diagnostic 
testing would be conducted to further evaluate the 
appellant's condition. 

VA clinical reports, dated from October 1995 to January 1998, 
document intermittent clinical visits during this period.  A 
review of these records shows that the appellant was 
evaluated for symptoms related to his muscular atrophy.  The 
clinical reports referenced varied clinical assessments 
related to the appellant's neurological disorder, to include: 
chronic demyelinating motor polyradiculopathy; quadriparesis 
of unknown etiology; quadriparesis/cervical stenosis; 
areflexia quadriparesis; ill-defined progressive 
neuromuscular disorder opined to be polymyositis/polymyositis 
variant; polymyositis; and inclusion body myositis.  The 
clinical reports indicate that following muscle biopsy 
conducted in 1997, examiners determined that the results of 
this test were consistent with an assessment of progressive 
spinal muscular atrophy, rather than the earlier assessment 
of inclusion body polymyositis.  On physical examination, the 
appellant was generally noted to exhibit only minimal 
movement of the extremities against gravity.  It was noted 
that the appellant had not been ambulatory since 1989.  These 
records also show that the appellant became respiratory 
dependent in 1996 due to respiratory failure related to 
muscular weakness of the chest wall.


Relevant Law and Regulations

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1131.  In addition, if a condition noted during 
service is not noted to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Multiple sclerosis may be presumed to be of service onset if 
manifested to a compensable degree within seven years after 
separation from service.  38 U.S.C.A. § 1112 (a)(4); 38 
C.F.R. §§ 3.307, 3.309.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b), if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (citing Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997), 
and Caluza v. Brown, 7 Vet. App. 498 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

Further, a chronic disease need not be diagnosed during the 
presumptive period outlined in 38 C.F.R. § 3.307(c), but if 
not, the characteristic manifestations of the disease must be 
shown by acceptable medical or lay evidence to the required 
degree, followed without unreasonable lapse of time by a 
definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991).



Analysis

In this case, the evidence of record establishes that the 
appellant was seen in service for varied muscular and sensory 
complaints associated with the lower extremities.  Physical 
examination conducted at that time showed objective findings 
of decreased muscle strength of the legs, with subjective 
complaints of a pins and needles sensation.  The appellant 
was admitted for observation and evaluation; however, the 
clinical report is silent with respect to any clinical 
assessment of the appellant's condition.  The appellant was 
thereafter evaluated for complaints of pain involving the low 
back.  Medical records documenting post service treatment and 
evaluation during the seven year period following the 
appellant's release from service are not of record.  These 
records are reportedly unavailable.  Notwithstanding, the 
appellant has offered credible testimonial evidence 
concerning his symptomatology during this period.  In that 
context, the appellant has reported continued symptoms 
involving the lower extremities, similar to those he 
experienced during service.  He then noticed the onset of 
symptoms involving the upper extremities, with intermittent 
recurrences of symptoms of progressive weakness involving the 
lower and upper extremities, disturbance in balance and gait, 
and pain.  More recent private medical records reference a 
medical history significant for neuromuscular disability.  
Notably, these records document similar symptoms as recorded 
during service.  The more recent clinical reports document 
continued symptoms, evaluated as progressive neuromuscular 
symptoms, to include loss of motor control, muscle wasting 
and atrophy, weakness, sensory loss, and fatigue.   

The appellant is seeking service connection for multiple 
sclerosis, which he contends had its onset during service or, 
alternatively, within the presumptive period.  In this case, 
the Board notes that the medical evidence of record is 
replete with various diagnostic findings relative to the 
appellant's neuromuscular disorder.  Included among these 
clinical assessments was a finding of multiple sclerosis.  
While medical examiners have offered various diagnostic 
findings relative to the appellant's condition, these 
findings have consistently suspected the appellant's 
condition to be clinically indicative of a demyelinating 
disorder.  The RO has continued to deny service connection 
for multiple sclerosis on the basis that the evidence does 
not demonstrate that multiple sclerosis was diagnosed during 
service, or that compensable manifesting symptoms of multiple 
sclerosis were present within the presumptive period.   

In this regard, the Board notes that an important factor to 
be considered when evaluating the lapse of time from 
manifestation to diagnosis is the difficulty in diagnosing 
the disability and the strength of evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure that the disease is not due to intercurrent cause as 
set forth in 38 C.F.R. § 3.303(b).  Cook v. Brown, 4 Vet. 
App. 231, 238 (1993); Bielby v. Brown, 7 Vet. App. 260, 266 
(1994).

The Board recognizes that multiple sclerosis is a difficult 
disease to diagnose because of its prolonged course, and 
characteristic remissions and relapses over a span of many 
years.  Bielby, supra.  Consequently, the Board is persuaded 
that in this instance some latitude should be given when 
considering whether the claimed disorder was first clinically 
manifested during service or within the presumptive period.  
In this regard, the Board finds that the assembled medical 
evidence reveals no medical diagnosis of multiple sclerosis 
during service, or within the presumptive period.  However, 
there is no medical evidence of record which suggests that 
the neuromuscular complaints noted during service are 
unrelated to those noted following the appellant's release 
from service.  There is also no evidence of record which 
documents an intermediate trauma to which the appellant's 
neuromuscular complaints might be attributed.  Moreover, the 
Board must also be mindful that the medical report pertaining 
to the 1966 hospitalization is conspicuously negative for a 
diagnostic assessment concerning the appellant's presenting 
symptoms.  The absence of more detailed clinical or 
diagnostic findings is consistent with the appellant's 
testimony at hearing that the dispensary was not equipped to 
perform extensive diagnostic testing.  As indicated, more 
recent treatment reports reference an ongoing history of 
neuromuscular disorder, document continued subjective 
complaints of progressive neurological and muscular symptoms, 
report clinical findings of decreased muscular strength and 
sensory impairment, and record varied neurological diagnoses 
based upon this collection of symptoms to include multiple 
sclerosis.  While the Board can not concede the appellant's 
competence to link a specific diagnosis to symptoms shown in 
service, the Board finds that the evidence presented in this 
case, when considered against the factual backdrop of this 
case as well as the recognized difficulty in diagnosing 
multiple sclerosis, and with all reasonable doubt resolved in 
favor of the appellant, the evidence supports a finding that 
a progressive neurological disorder, claimed as multiple 
sclerosis, had its onset during service.  Accordingly, 
service connection for multiple sclerosis is warranted.


ORDER

Service connection for multiple sclerosis is granted, subject 
to the law and regulations governing the award of monetary 
benefits.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

